DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The Applicant’s response, filed on 01/18/22, were persuasive. Therein, independent claims 1 and 5 are generic to the elected invention, Group II, claims 1, 3-5, and 7-8. The Final Rejection, filed on 04/27/22, is withdrawn and a new Non-final action is issued.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langer (US Pat No. 9,461,590).
As per claims 1 and 5, Langer disclosed a radio-frequency circuit, comprising a power amplifying circuit (see fig. 6, 510) configured to amplify a first radio-frequency signal having a first channel bandwidth (Low band 1, 699-915 Mhz with 216Mhz bandwidth) and a second radio-frequency signal having a second channel bandwidth (High band 2300-2690 Mhz with 390Mhz bandwidth) greater than the first channel bandwidth, wherein the power amplifying circuit is configured to amplify the first radio-frequency signal in an amplifying mode according to an average power tracking method (see fig. 6, 520.2), and to amplify the second radio-frequency signal in an amplifying mode according to an envelope tracking method (see fig. 6.520.1).
As per claim 3, Langer disclosed the power amplifying circuit includes a first power amplifier (see fig. 6, 510.1) and a second power amplifier (see fig. 6, 510.3), the first power amplifier is configured to amplify one of the first radio-frequency signal or the second radio-frequency signal, the second power amplifier is configured to amplify the other of the first radio-frequency signal or the second radio-frequency signal, and the radio-frequency circuit is configured to simultaneously amplify the first radio-frequency signal and the second radio-frequency signal (see at least col. 2/ln. 10-14, col. 14/ln. 58-col. 15/ln. 36).
As per claims 4 and 8, Langer disclosed a first output terminal through which a radio-frequency signal amplified by the first power amplifier is output; and a second output terminal through which a radio-frequency signal amplified by the second power amplifier is output, wherein the first output terminal and the second output terminal are connected to different antenna elements (see fig. 9, see col. 17/ln. 5-13, The front end 904 can include a communication platform, which comprises electronic components and associated circuitry that provide for processing, manipulation or shaping of the received or transmitted signals via one or more receivers or transmitters 908, a mux/demux component 912, and a mod/demod component 914. The front end 904, for example, is coupled to the digital baseband processor 902 and the set of antenna ports 907, in which the set of antennas 906.sub.1 to 906.sub.k can be part of the front end, wherein each amplifier output are connected to different antennas).
As per claim 7, as rejected above in claim 1, Langer disclosed the power amplifying circuit includes a first power amplifier configured to amplify the first radio-frequency signal; and a second power amplifier configured to amplify the second radio-frequency signal (see fig. 6), the radio-frequency circuit further comprises a first filter (see fig. 4, 416.1) connected to an output terminal of the first power amplifier (see fig. 4, 110.1) and having a passband that includes a frequency band of the first communication band; and a second filter (see fig. 4, 416.2) connected to an output terminal of the second power amplifier (see fig. 4, 110.2) and having a passband that includes a frequency band of the second communication band, and the radio-frequency circuit is configured to simultaneously amplify the first radio-frequency signal and the second radio-frequency signal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

October 20, 2022

/PABLO N TRAN/Primary Examiner, Art Unit 2643